MARTIN, Judge.
In Thomas v. Pickard, 18 N.C. App. 1, 4, 195 S.E. 2d 339 (1973) this Court through Brock, Chief Judge, said, “A court should not take a child from the custody of its parents and place it in the hands of a third person except upon convincing proof that the parent is an unfit person to have custody of the child or for some other extraordinary fact or circumstance.” In Thomas, supra, this Court reversed an order allowing a maternal grandmother to have temporary custody of a child in derogation of the father’s rights. See also 3 Lee, N. C. Family Law, Custody of Children, § 224, page 25.
The evidence in this case does not amount to convincing proof that the mother is unfit. Mrs. Cook, a neighbor of the grandmother, testified that at the time the daughter left the grandmother’s house, she did not notice anything unusual about the child. A doctor’s letter was introduced into evidence stating that the child had chest congestion but was not seriously sick. The Purgasons testified concerning arrangements by which the mother and child were to stay with them. Also it appears from the evidence that the mother had found employment. Margo Sheppard, a social worker, recommended that the mother have *115custody of the child and testified that the Purgasons’ home was clean and adequate.
While we are sure the grandmother would provide the care and attention that this child needs, the evidence is not sufficient to support a finding that the mother is unfit to have custody of her child.
The order appealed from is reversed and the case is remanded.
Reversed and remanded.
Chief Judge Brock and Judge Morris concur.